Case 20-18488-MBK                Doc 392      Filed 10/20/20 Entered 10/20/20 11:22:46                    Desc Main
                                             Document     Page 1 of 7



          UNITED STATES BANKRUPTCY COURT
           FOR THE DISTRICT OF NEW JERSEY
              Caption in compliance with D.N.J. LBR 9004-1

     GIBBONS P.C.
     Peter J. Torcicollo, Esq.
     Camille V. Otero, Esq.
     Mark B. Conlan, Esq.
     Kevin W. Weber., Esq.
     One Gateway Center
     Newark, New Jersey 07102
     Telephone: (973) 596-4500
     Facsimile: (973) 596-0545
     ptorcicollo@gibbonslaw.com
     cotero@gibbonslaw.com
     mconlan@gibbonslaw.com
     kweber@gibbonslaw.com
     Special Environmental Counsel to the Debtor and
     Debtor-in-Possession Congoleum Corporation

     In re:                                                      Chapter 11

     CONGOLEUM CORPORATION,                                      Case No.: 20-18488 (MBK)

                                         Debtor.1


     BATH IRON WORKS CORPORATION,                                Adv. Pro. No.: 20-01439 (MBK)

                                         Plaintiff,
                                                                 Document Electronically Filed
     v.

     CONGOLEUM CORPORATION,

                                         Defendant.



        APPLICATION FOR THE ENTRY OF A CONSENT ORDER AUTHORIZING
      GIBBONS P.C. TO WITHDRAW AS SPECIAL ENVIRONMENTAL COUNSEL TO
     THE DEBTOR AND DEBTOR-IN-POSSESSION CONGOLEUM CORPORATION IN
                THE BATH IRON WORKS ADVERSARY PROCEEDING



 1
   The last four digits of the Debtor’s federal tax identification number are 8678. The Debtor’s corporate headquarters
 is located at 3500 Quakerbridge Road, Mercerville, New Jersey 08619.
Case 20-18488-MBK        Doc 392    Filed 10/20/20 Entered 10/20/20 11:22:46          Desc Main
                                   Document     Page 2 of 7



 TO THE HONORABLE CHIEF JUDGE MICHAEL B. KAPLAN

        Pursuant to Local Rule 9010-2(b) and 9021-1(b), Gibbons P.C. (“Gibbons”), special

 environmental counsel to Congoleum Corporation as debtor and debtor-in-possession (“Debtor”)

 in the above-captioned adversary proceeding (“Adversary Proceeding”), hereby requests

 authorization to withdraw (“Application”) as special environmental counsel in the above-

 captioned adversary proceeding (“Adversary Proceeding”) only, and respectfully represents as

 follows:

        1.     This Application is made in support of Gibbons’ request for the entry of a Consent

 Order Authorizing Gibbons P.C. to Withdraw as Special Environmental Counsel to Debtor and

 Debtor-in-Possession Congoleum Corporation in the Bath Iron Works Adversary Proceeding,

 simultaneously filed herewith.

        2.     On September 11, 2020, Debtor filed its Application for Entry of an Order Pursuant

 to 11 U.S.C. § 327(e) Authorizing the Employment and Retention of Gibbons P.C. as Special

 Environmental Counsel to the Debtor in connection with certain environmental liabilities. (ECF

 No. 295.)

        3.     On September 21, 2020, the Honorable Michael B. Kaplan, U.S.B.J., entered an

 Order Pursuant to 11 U.S.C. § 327(e) Approving the Employment and Retention of Gibbons P.C.

 as Special Environmental Counsel to the Debtor in Connection with Certain Environmental

 Liabilities. (ECF No. 313.)

        4.     On October 7, 2020, Debtor filed a Motion for Withdrawal of the Reference in the

 Adversary Proceeding (ECF No. 8), which the Court thereafter transmitted to the Honorable

 Michael A. Shipp., U.S.D.J. (ECF Nos. 10-11), thereby commencing Case No. 20-cv-14163

 (MAS)(D.N.J.) in the District Court.
Case 20-18488-MBK         Doc 392    Filed 10/20/20 Entered 10/20/20 11:22:46          Desc Main
                                    Document     Page 3 of 7



        5.      On October 8, 2020, Debtor filed a Motion to Dismiss Under Fed. R. Civ. P.

 12(b)(6) or, in the Alternative, to Abstain Under 11 U.S.C. § 305(a) in the Adversary Proceeding

 (ECF No. 9), in which the Court thereafter rescheduled the hearing to December 10, 2020.

        6.      Recently, Debtor and its chapter 11 counsel entered into settlement negotiations

 with Bath Iron Works Corporation (“BIW”) in connection with those certain environmental

 liabilities of Debtor at issue in the Adversary Proceeding.

        7.      The contemplated settlement would resolve the Adversary Proceeding and related

 claims as between Debtor and BIW.

        8.      The Debtor and its chapter 11 counsel requested Gibbons’ assistance in preparing

 a motion in support of the contemplated settlement.

        9.      Gibbons’ continued representation of the Debtor in the Adversary Proceeding in

 support of the proposed settlement would be materially limited under the applicable rules of

 professional conduct, and Gibbons is therefore compelled to withdraw as special environmental

 counsel to Debtor in the Adversary Proceeding.

        10.     The Debtor consents to this application and to Gibbons’ withdrawal as special

 environmental counsel in the Adversary Proceeding as of October 13, 2020.

        11.     Cole Schotz P.C., counsel to Debtor in the above-captioned chapter 11 case, will

 remain as counsel in the Adversary Proceeding.
Case 20-18488-MBK      Doc 392    Filed 10/20/20 Entered 10/20/20 11:22:46           Desc Main
                                 Document     Page 4 of 7



        12.   For the foregoing reasons, it is respectfully requested that the proposed Consent

 Order Authorizing Gibbons P.C. to Withdraw as Special Environmental Counsel to Debtor and

 Debtor-in-Possession Congoleum Corporation in the Bath Iron Works Adversary Proceeding be

 entered.

                                                  GIBBONS P.C.
                                                  Special Environmental Counsel to the
                                                  Debtor and Debtor-in-Possession
                                                  Congoleum Corporation

                                                  By: /s/ Mark B. Conlan
                                                      Mark B. Conlan, Esq.

                                                  Peter J. Torcicollo, Esq.
                                                  Camille V. Otero, Esq.
                                                  Mark B. Conlan, Esq.
                                                  Kevin W. Weber, Esq.
                                                  One Gateway Center
                                                  Newark, NJ 07102-5310
                                                  Tel.: 973-596-4500
                                                  Fax: 973-596-0545
                                                  ptorcicollo@gibbonslaw.com
                                                  cotero@gibbonslaw.com
                                                  mconlan@gibbonslaw.com
                                                  kweber@gibbonslaw.com
 Dated: October 20, 2020
 Newark, New Jersey
Case 20-18488-MBK                Doc 392      Filed 10/20/20 Entered 10/20/20 11:22:46                    Desc Main
                                             Document     Page 5 of 7




          UNITED STATES BANKRUPTCY COURT
           FOR THE DISTRICT OF NEW JERSEY
              Caption in compliance with D.N.J. LBR 9004-1
     GIBBONS P.C.
     Mark B. Conlan, Esq.
     Kevin W. Weber., Esq.
     One Gateway Center
     Newark, New Jersey 07102
     Telephone: (973) 596-4500
     Facsimile: (973) 596-0545
     mconlan@gibbonslaw.com
     kweber@gibbonslaw.com

     Special Environmental Counsel to the Debtor and
     Debtor-in-Possession Congoleum Corporation
     In re:                                                      Chapter 11
     CONGOLEUM CORPORATION,
                                                                 Case No.: 20-18488 (MBK)
                                         Debtor.2

     BATH IRON WORKS CORPORATION,                                Adv. Pro. No.: 20-01439 (MBK)
                                         Plaintiff,
     v.                                                          Document Electronically Filed
     CONGOLEUM CORPORATION,
                                         Defendant.

              CONSENT ORDER AUTHORIZING GIBBONS P.C. TO WITHDRAW
          AS SPECIAL ENVIRONMENTAL COUNSEL TO DEBTOR AND DEBTOR-IN-
                   POSSESSION CONGOLEUM CORPORATION IN THE
                    BATH IRON WORKS ADVERSARY PROCEEDING

              The relief set forth on the following pages numbered two (2) through three (3) is hereby

 ORDERED.




 2
   The last four digits of the Debtor’s federal tax identification number are 8678. The Debtor’s corporate headquarters
 is located at 3500 Quakerbridge Road, Mercerville, New Jersey 08619.
Case 20-18488-MBK        Doc 392    Filed 10/20/20 Entered 10/20/20 11:22:46             Desc Main
                                   Document     Page 6 of 7
 Page 2
 Debtors: Congoleum Corporation
 Case No.: 20-18488 (MBK)
 Caption: Application for the Entry of a Consent Order Authorizing Gibbons P.C. to Withdraw
           as Special Environmental Counsel to the Debtor and Debtor-in-Possession
           Congoleum Corporation in the Bath Iron Works Adversary Proceeding


        Upon the application (“Application”) of Gibbons P.C. (“Gibbons”), special

 environmental counsel for the debtor and debtor-in-possession in this case, Congoleum

 Corporation (“Debtor”), for entry of a consent order authorizing Gibbons to withdraw as special

 environmental counsel to the Debtor in the above-caption adversary proceeding (“Adversary

 Proceeding”); and it appearing from the Application Gibbons’ role as special environmental

 counsel in the Adversary Proceeding has concluded; and after due deliberation and sufficient

 cause appearing therefor,

        IT IS, on this ________ day of _______________, 2020,

        ORDERED that:

        1.     Gibbons be and hereby is authorized to withdraw as special environmental

 counsel to the Debtor in the Adversary Proceeding, effective as of October 13, 2020.

        2.     From and after the date of this Order, Gibbons shall not be responsible to provide

 any legal services to the Debtor in connection with the above-captioned Adversary Proceeding.
Case 20-18488-MBK         Doc 392    Filed 10/20/20 Entered 10/20/20 11:22:46         Desc Main
                                    Document     Page 7 of 7
  Page 23
  Debtors: Congoleum Corporation
  Case No.: 20-18488 (MBK)
  Caption: Application for the Entry of a Consent Order Authorizing Gibbons P.C. to Withdraw
            as Special Environmental Counsel to the Debtor and Debtor-in-Possession
            Congoleum Corporation in the Bath Iron Works Adversary Proceeding


  CONSENTED AND AGREED TO THIS (           DAY OF OCTOBER, 2020 BY:

  GIBBONS P.C.                                     CONGOLEUM CORPORATION


  By:
        Mark B. Conlan, Esq.                          Christopher O'Connor
        Kevin W. Weber, Esq.                          President and Chief Executive Officer
        One Gateway Center
        Newark, New Jersey 07102                      Congoleum Corporation
        Telephone: (973) 596-4500
        Facsimile: (973) 596-0545
        Email:      mconlan@gibbonslaw.com
                    kweber gibbonslaw.com

        Special Environmental Counsel to the
        Debtor and Debtor-in-Possession
        Congoleum Corporation
